DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
2.	Claims 1-16 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
The terminal disclaimer filed on 02/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US Pat. No. 10,679,515 has been reviewed and is accepted. The terminal disclaimer has been recorded.
None of the prior art of record discloses or suggests alone or in combination a video game console system for mixing complex multimedia data using audio tempo mapping, the system comprising: a multi-track digital file of a preselected performance having a plurality of audio tracks that include an isolated instrument audio track containing only audio from an isolated instrument having variations in musical tempo including variable tempos, rhythms, and beats, and a scrolling digital image file that is synchronized with the variations in the musical tempo; and, a variable timing reference track designed and provided for a user for the preselected performance, wherein the preselected performance was prerecorded, and the designing of the variable timing .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JIANCHUN QIN/Primary Examiner, Art Unit 2837